 

Exhibit 10.23

 

FIRST AMENDMENT TO ESCROW AGREEMENT

 

This FIRST AMENDMENT ("First Amendment") is entered into as of November 12, 2015
(the "Effective Date") between WMIH Corp. (formerly known as WMI Holdings Corp.
and referred to herein as the "Company"), and Citibank, N.A., as escrow agent
(the "Escrow Agent").

 

The Company and other entities are parties to a Purchase Agreement dated as of
December 19, 2014 (the "Purchase Agreement"), and pursuant to the Purchase
Agreement, the Company and the Escrow Agent entered into an Escrow Agreement,
dated as of January 5, 2015 (the "Escrow Agreement"). Capitalized terms used but
not defined herein shall have the meanings given to such terms in the Escrow
Agreement.

 

Pursuant to the Escrow Agreement, the Company deposited $598,500,000 with the
Escrow Agent (the "Escrow Deposit", together with any investment income or
proceeds from the investment thereof, collectively, the "Escrow Property"), and
the Escrow Agent holds the Escrow Property in a non-interest-bearing account
(the "Escrow Account").

 

The Company wishes for the Escrow Agent to make certain payments from the Escrow
Property in foreign currency.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.A new Section 2(g) is added to the Escrow Agreement as set forth below:

 

"(g) Foreign Exchange. In connection with any distributions of Escrow Property
pursuant to this Section 2, the Company may instruct the Escrow Agent in writing
to convert funds from U.S. currency to foreign currency and make payments from
the Escrow Property in foreign currency, subject to the ability of the Escrow
Agent to make payment in such currency. Any such instructions shall be
accompanied by a payment schedule, in a form satisfactory to the Escrow Agent,
specifying the amount of such payments, the currencies in which such payments
are to be made, and payment instructions for each payee. The Company agrees to
provide the Escrow Agent any additional information requested by the Escrow
Agent in order to make such payments. Any costs and expenses incurred by the
Escrow Agent in connection with any foreign exchange undertaken by the Escrow
Agent at the instruction of the Company shall be borne by the Company. The
Escrow Agent shall convert any such amounts at the spot rate given to the Escrow
Agent by its associated treasury department at the time of the disbursement
activity. The Escrow Agent may rely conclusively on the determination of the
spot rate provided to it and shall not be liable for any losses associated with
the determination of such rate."

 

 

--------------------------------------------------------------------------------

 

2.Pursuant to Sections 2(b) and 2(g) of the Escrow Agreement, the Company hereby
instructs the Escrow Agent to distribute the Escrow Property in in accordance
with Schedule A attached hereto, and covenants that such payments are authorized
and permitted by the terms of the Escrow Agreement.

 

3.Except as expressly amended and modified by this First Amendment, the terms,
covenants and conditions of the Escrow Agreement shall remain in full force and
effect.

 

4.This First Amendment shall be binding on the parties hereto and their
respective successors and assigns.

 

5.This First Amendment shall be governed by and construed in accordance with the
laws of the State of New York.

 

6.This First Amendment may be executed in two or more counterparts, any one of
which need not contain the signatures of more than one party, but all such
counterparts taken together shall constitute one and the same agreement.
Facsimile signatures on counterparts of this First Amendment shall be deemed
original signatures with all rights accruing thereto.

 

 

Remainder of Page Left Intentionally Blank

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this FIRST AMENDMENT as of the
date written above.

 

 

WMIH CORP.

 

 

 

 

BY:

/s/ Charles Edward Smith

 

Its:

Executive Vice President

 

 

 

 

CITIBANK, N.A., as Escrow Agent

 

 

 

 

BY:

/s/ N H

 

Its:

Vice President

 

 